PER CURIAM.
We are unable to determine from the record whether appellee’s first wife received the $4,000 allegedly paid by appellant/second ex-wife as garnishee into the registry of the court. The documents tendered to the master were not authenticated nor do they answer the question of receipt or nonreceipt by the first wife. The trial judge took no testimony on the exception to the master’s report. Assuming such receipt took place, appellant would be entitled to relief.
*183Accordingly, we reverse and remand the final judgment in favor of the appellee/ex-husband and remand, with direction to conduct an evidentiary hearing and make the required determination and enter final judgment consistent therewith.
GLICKSTEIN, C.J., and DELL and STONE, JJ., concur.